Title: From Benjamin Franklin to John Fothergill, 14 March 1764
From: Franklin, Benjamin
To: Fothergill, John


Dear Doctor,
Philada. March 14. 1764.
I received your Favour of the 10th. of Decemr. It was a great deal for one to write, whose Time is so little his own. By the way, When do you intend to live? i.e. to enjoy Life. When will you retire to your Villa, give your self Repose, delight in Viewing the Operations of Nature in the vegetable Creation, assist her in her Works, get your ingenious Friends at times about you, make them happy with your Conversation, and enjoy theirs; or, if alone, amuse yourself with your Books and elegant Collections? To be hurried about perpetually from one sick Chamber to another, is not Living. Do you please yourself with the Fancy that you are doing Good? You are mistaken. Half the Lives you save are not worth saving, as being useless; and almost the other Half ought not to be sav’d, as being mischievous. Does your Conscience never hint to you the Impiety of being in constant Warfare against the Plans of Providence? Disease was intended as the Punishment of Intemperance, Sloth, and other Vices; and the Example of that Punishment was intended to promote and strengthen the opposite Virtues. But here you step in officiously with your Art, disappoint those wise Intentions of Nature, and make Men safe in their Excesses. Whereby you seem to me to be of just the same Service to Society as some favourite first Minister, who out of the great Benevolence of his Heart should procure Pardons for all Criminals that apply’d to him. Only think of the Consequences!
You tell me the Quakers are charged on your side the Water with being by their Aggressions the Cause of this War. Would you believe it, that they are charg’d here, not with offending the Indians, and thereby provoking the War, but with gaining their Friendship by Presents, supplying them privately with Arms and Ammunition, and engaging them to fall upon and murder the poor white People on the Frontiers? Would you think it possible that Thousands even here should be made to believe this, and many Hundreds of them be raised in Arms, not only to kill some converted Indians supposed to be under the Quakers Protection, but to punish the Quakers who were supposed to give that Protection? Would you think these People audacious enough to avow such Designs in a public Declaration sent to the Governor? Would you imagine that innocent Quakers, Men of Fortune and Character, should think it necessary to fly for Safety out of Philadelphia into the Jersies, fearing the Violence of such armed Mobs, and confiding little in the Power or Inclination of the Government to protect them? And would you imagine that strong Suspicions now prevail, that those Mobs, after committing 20 barbarous Murders, hitherto unpunish’d, are privately tamper’d with to be made Instruments of Government, to awe the Assembly into Proprietary Measures? And yet all this has happen’d within a few Weeks past!
More Wonders! You know I don’t love the Proprietary, and that he does not love me. Our totally different Tempers forbid it. You might therefore expect, that the late new Appointment of one of his Family, would find me ready for Opposition. And yet when his Nephew arriv’d our Governor, I consider’d Government as Government, paid him all Respect, gave him on all Occasions my best Advice, promoted in the Assembly a ready Compliance with everything he propos’d or recommended; and when those daring Rioters, encourag’d by the general Approbation of the Populace, treated his Proclamations with Contempt, I drew my Pen in the Cause, wrote a Pamphlet (that I have sent you) to render the Rioters unpopular; promoted an Association to support the Authority of the Government and defend the Governor by taking Arms, sign’d it first myself, and was followed by several Hundreds, who took Arms accordingly; the Governor offer’d me the Command of them, but I chose to carry a Musket, and strengthen his Authority by setting an Example of Obedience to his Orders. And, would you think it, this Proprietary Governor did me the Honour, on an Alarm, to run to my House at Midnight, with his Counsellors at his Heels, for Advice, and made it his Head Quarters for some time: And within four and twenty Hours, your old Friend was a common Soldier, a Counsellor, a kind of Dictator, an Ambassador to the Country Mob, and on their Returning home, Nobody, again. All this has happened in a few Weeks!
More Wonders! The Assembly receiv’d a Governor of the Proprietary Family with open Arms, address’d him with sincere Expressions of Kindness and Respect, open’d their Purses to him, and presented him with Six Hundred Pounds; made a Riot Act and prepar’d a Militia Bill immediately at his Instance; granted Supplies and did every thing that he requested, and promis’d themselves great Happiness under his Administration. But suddenly, his dropping all Enquiry after the Murderers, and his answering the Deputies of the Rioters privately and refusing the Presence of the Assembly who were equally concern’d in the Matters contain’d in their Remonstrance, brings him under Suspicion; his Insulting the Assembly without the least Provocation, by charging them with Disloyalty and with making an Infringement on the King’s Prerogatives, only because they had presumed to name in a Bill offered for his Assent, a trifling Officer (somewhat like one of your Toll-Gatherers at a Turn pike) without consulting him; and his refusing several of their Bills, or proposing Amendments needlessly disgusting; these Things bring him and his Government into sudden Contempt; all Regard for him in the Assembly is lost; all Hopes of Happiness under a Proprietary Government are at an End; it has now scarce Authority enough left to keep the common Peace; and was another Mob to come against him, I question whether, tho’ a Dozen Men were sufficient, one could find so many in Philadelphia, willing to rescue him or his Attorney-General, I won’t say from Hanging, but from any common Insult. All this, too, has happened in a few Weeks!
In fine, every thing seems in this Country, once the Land of Peace and Order, to be running fast into Anarchy and Confusion. Our only Hopes are, that the Crown will see the Necessity of taking the Government into its own Hands, without which we shall soon have no Government at all.
Your civil Dissensions at home give us here great Concern. But we hope there is Virtue enough in your great Nation to support a good Prince in the Execution of Good Government, and the Exercise of his just Prerogatives, against all the Attempts of Unreasonable Faction.
I have been already too long. Adieu, my dear Friend, and believe me ever Yours affectionately
B Franklin
Dr. Fothergill
 
Endorsed: B Franklin
